
	

113 HR 4945 IH: Repairing Our Aging Roads Act
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4945
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Bentivolio introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Appropriations and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of the Treasury to issue Transportation Bonds to fund transportation
			 projects in each State, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Repairing Our Aging Roads Act.2.Transportation Bonds and Trust Funds
			(a)Authority To issue Transportation BondsSection 3102 of title 31, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)Transportation Bonds
						(1)In generalThe Secretary is authorized to issue bonds under this section, to be known as Transportation Bonds. Transportation Bonds shall be issued for each of the 50 States and shall be separately identified
			 with respect to each State.
						(2)LimitationThe aggregate amount of Transportation Bonds issued with respect to each State shall not exceed
			 $2,000,000,000.
						(3)FormExcept as provided in paragraph (3), the bonds authorized by paragraph (1) shall be in such form
			 and denominations, and shall be subject to such terms and conditions of
			 issue, conversion, redemption, maturation, payment, and rate of interest
			 as the Secretary may prescribe.
						(4)Maximum rate of interestThe rate of interest on any bond authorized by paragraph (1) shall not exceed the rate of interest
			 which is 0.25 percentage points less than the rate of interest which would
			 apply with respect to an otherwise substantially identical bond authorized
			 under subsection (a)..
			(b)Transportation Trust Funds
				(1)Establishment of Trust fundsThere is established in the Treasury of the United States 50 separate trust funds, consisting of
			 such amounts as may be appropriated, credited, or transferred to each such
			 trust fund as provided in this section or other provision of law. Such
			 trust funds shall be established with respect to each of the 50 States and
			 each shall be known as the State Transportation Trust Fund (where the name of the corresponding State is substituted for State). For purposes of this subsection, any reference to each State Transportation Trust Fund shall be treated as a reference to each of the 50 trust funds established under this paragraph.
				(2)Transfers to trust fundsThere are hereby appropriated to each State Transportation Trust Fund amounts equivalent to all
			 revenues derived from the sale and issuance of Transportation Bonds issued
			 under section 3102 of title 31, United States Code, with respect to the
			 corresponding State.
				(3)Expenditures from trust fundsAmounts in each State Transportation Trust Fund shall be available, without need of further
			 appropriation, for monthly disbursement to the corresponding State with
			 respect to such Trust Fund. Such monthly disbursements shall be used by
			 the corresponding State only for purposes of making expenditures to
			 construct or improve transportation infrastructure in the corresponding
			 State.
				(c)Prevention of State participation in Transportation Bonds program
				(1)In generalThe Secretary of the Treasury shall not issue any Transportation Bond under section 3102(f) of
			 title 31, United States Code, as added by subsection (a), to any State or
			 political subdivision thereof.
				(2)Denial of State benefit from indirect acquisitionsAppropriations to any State Transportation Trust Fund under subsection (b)(2) shall be reduced by
			 the amount of any revenues derived from the sale or issuance of any
			 Transportation Bond to any person if such bond was acquired by such person
			 with funds provided directly or indirectly by any State or political
			 subdivision thereof.
				3.Offsetting reduction in discretionary spending
			(a)CalculationOn the last day of the first quarter during which Transportation Bonds are issued under section
			 3102(f) of title 31, United States Code (as added by subsection (a)), and
			 on the last day of each quarter thereafter, the Secretary of the Treasury
			 shall calculate the dollar amount of bonds issued during any such quarter.
			(b)RescissionOn the first day of the quarter immediately following any quarter with respect to which a
			 calculation is made under subsection (a), there is hereby rescinded an
			 amount equal to the calculated dollar amount of—
				(1)the budget authority provided for any discretionary account in any appropriation Act for the fiscal
			 year in which such first day occurs; and
				(2)the budget authority provided in any advance appropriation for any discretionary account in any
			 prior year appropriation Act.
				(c)Proportionate applicationAny rescission made by subsection (b) shall be applied proportionately—
				(1)to each discretionary account and each item of budget authority described in such subsection; and
				(2)within each such account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in the appropriation Act or
			 accompanying reports for the relevant fiscal year covering such account or
			 item, or for accounts and items not included in appropriation Acts, as
			 delineated in the most recently submitted President's budget).
				
